PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Almonacid et al.
Application No. 15/374,890
Filed: 9 Dec 2016
For: METHOD AND SYSTEM FOR CHARACTERIZATION OF CLOSTRIDIUM DIFFICILE ASSOCIATED CONDITIONS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.137(a), filed October 18, 2021.

The petition under 37 CFR 1.137(a) is GRANTED.

The instant application became abandoned for failure to timely file a reply to the non-final Office action mailed March 7, 2019. This Office action set a shortened statutory period for reply of three months. No reply having been received, the application became abandoned by operation of law on June 8, 2019. The Office mailed a Notice of Abandonment on November 19, 2019.  Applicant filed a petition to revive under 37 CFR 1.137(a) on June 28, 2021.  However, the petition was dismissed in a decision mailed on August 20, 2021.  The decision noted that the application had been abandoned for an extended period of time, and requested that Applicant explain the delay in filing the petition. 
  
With the instant renewed petition, Applicant has satisfactorily explained the delay in filing the initial petition to revive.  The other requirements for a grantable petition were previously met on June 28, 2021.

The application is being forwarded to Group Art Unit 1631 for consideration of the Amendment filed June 28, 2021.

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor – Office of Petitions